DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 04/16/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 04/16/2020 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Embodiment 5 as shown in Fig. 4 (claims 1-8, 10-13 and 15-19) in the reply filed on 9/16/21 is acknowledged. However, claims 11-13, 15 and 16 which require a wiring structure … a first conductive pad arranged on the wiring structure and configured to electrically connect the lower electrode through a first conductive path of the wiring structure (Figs. 2A and 2B) do not belong to Embodiment 5. Furthermore, claims 10 and 17 and its dependent claims requiring a hexagonal array structure (see also ¶[0024] and Fig. 1B) do not belong to Embodiment 5. Therefore, claims 9-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chudzik et al. (“Chudzik”) US PG-Pub 2005/0266652.
Chudzik discloses a discrete decoupling capacitor comprising: a first insulating layer                (e.g. element 112, Fig. 18) extending in a horizontal direction; a storage plate (e.g. element 100, Fig. 18) arranged on the first  insulating layer; a top plate (e.g. element 108, Fig. 19) spaced apart from the storage plate in a  vertical direction and facing the storage plate;  a second insulating layer (e.g. element 110, Fig. 16 and ¶[0043]) interposed between the storage plate and the top plate and having a plurality  of through holes (Fig. 16,¶[0042]); a capacitor block including a plurality of capacitor structures respectively formed in the plurality of through holes (Fig. 19);  a wiring structure covering the top plate; a first conductive pad (e.g. element 118, Fig. 20) arranged on the  wiring structure and configured to electrically connect the storage plate through a first conductive path of the wiring structure;  and a second conductive pad (e.g. element 120, Fig. 20) spaced apart from the first conductive pad in the horizontal  direction, arranged in a same plane as the first conductive pad, and configured  to electrically connect the top plate through a second conductive path of the  wiring structure.    
Re claim 2, Chudzik discloses wherein the plurality of capacitor structures comprises a lower electrode (e.g. element 102, Fig. 18) contacting the storage plate in the plurality of through holes, an upper electrode (e.g. portions of element 108 protruding toward element 100 through the plurality of through holes) contacting the top plate in the plurality of through holes, and a dielectric layer (e.g. element 106, Fig. 20) interposed between the lower electrode and the upper electrode.    
Re claim 3, Chudzik discloses wherein the plurality of capacitor structures shares one dielectric layer and one upper electrode.    
Re claim 4, Chudzik discloses wherein the plurality of capacitor structures shares one lower electrode, one dielectric layer, and one upper electrode.    
Re claim 5, Chudzik discloses wherein the top plate comprises a first portion (e.g. horizontal portion of element 108) extending in parallel with the storage plate on the second insulating layer, and a plurality of second portions (e.g. portions of element 108 protruding toward element 100 through the plurality of through holes) respectively protruding from the first portion toward the storage plate through the plurality of through holes (Fig. 20).   
Re claim 6, Chudzik discloses a first contact plug (e.g. element 114, Fig. 17) extending in the vertical direction in a position spaced apart from the capacitor block in the horizontal direction, having a bottom surface contacting the storage plate, and configured to electrically connect the first conductive pad through the first conductive path of the wiring structure.  
Re claim 8, Chudzik discloses wherein the plurality of capacitor structures shares one lower electrode contacting an internal wall of the plurality of through holes and the storage plate.     
9.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”) US PG-Pub 2013/0242643.
Kim discloses in Figs. 1 and 4 a discrete decoupling capacitor comprising: a first insulating layer (e.g. element 127b) extending in a horizontal direction; a storage plate (e.g. element 129/429) arranged on the first  insulating layer; a top plate (e.g. element 137/437) spaced apart from the storage plate in a  vertical direction and facing the storage plate;  a second insulating layer (e.g. element 132b) interposed between the storage plate and the top plate and having a plurality  of through holes (Fig. 16,¶[0042]); a capacitor block including a plurality of capacitor structures (e.g. element 104/404) respectively formed in the plurality of through holes (Figs. 1 and 4);  a wiring structure (e.g. element 140/440) covering the top plate; a first conductive pad (e.g. element 140c/440a,b) arranged on the wiring structure and configured to electrically connect the storage plate through a first conductive path of the wiring structure; and a second conductive pad (e.g. element 140a/140b/440C) spaced apart from the first conductive pad in the horizontal direction, arranged in a same plane as the first conductive pad, and configured to electrically connect the top plate through a second conductive path of the  wiring structure.    
Re claim 2, Kim discloses wherein the plurality of capacitor structures comprises a lower electrode (e.g. element 135b) contacting the storage plate in the plurality of through holes, an upper electrode (e.g. portions of element 137b protruding toward element 129b through the plurality of through holes) contacting the top plate in the plurality of through holes, and a dielectric layer (e.g. element 136b) interposed between the lower electrode and the upper electrode.    
Re claim 3, Kim discloses wherein the plurality of capacitor structures shares one dielectric layer and one upper electrode.    
Re claim 4, Kim discloses wherein the plurality of capacitor structures shares one lower electrode, one dielectric layer, and one upper electrode.    
Re claim 5, Kim discloses wherein the top plate comprises a first portion (e.g. horizontal portion of element 137/437) extending in parallel with the storage plate on the second insulating layer, and a plurality of second portions (e.g. portions of element 137/437 protruding toward element 129/429 through the plurality of through holes) respectively protruding from the first portion toward the storage plate through the plurality of through holes (Figs. 1 and 4).   
Re claim 6, Kim discloses a first contact plug (e.g. element 139c/439b) extending in the vertical direction in a position spaced apart from the capacitor block in the horizontal direction, having a bottom surface contacting the storage plate, and configured to electrically connect the first conductive pad through the first conductive path of the wiring structure.  
Re claim 7, Kim discloses a plurality of second contact plugs (e.g. element 439c, Fig. 4) arranged between the top plate and the wiring structure, wherein the second conductive pad is configured to electrically connect the top plate through the plurality of second contact plugs.    
Re claim 8, Kim discloses wherein the plurality of capacitor structures shares one lower electrode contacting an internal wall of the plurality of through holes and the storage plate.     
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chudzik in view of Park et al. (“Park”) US PG-Pub 2015/0028450.
Chudzik teaches the device structure as recited in the claim. The difference between Ito and the present claim is the recited contact plugs. 
Park discloses in Fig. 10O a plurality of second contact plugs (e.g. element 474) arranged between a top plate (e.g. element 476B) and a wiring structure (e.g. element 476A), wherein a second conductive pad (e.g. element 480) is configured to electrically connect the top plate through the plurality of second contact plugs.   
Park's teachings could be incorporated with Chudzik's device which would result in the claimed invention. The motivation to combine Park's teachings would be to prevent deterioration of operating characteristics of unit devices. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Park's teachings to arrive at the claimed invention.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang (US PG-Pub 9,640,445) discloses a capacitor structure arranged in a hexagonal array structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893